Title: From Thomas Jefferson to Robert R. Livingston, 5 May 1802
From: Jefferson, Thomas
To: Livingston, Robert R.


            Dear SirWashington May 5. 1802.
            I am within a few minutes of setting out on a short visit to Monticello, and must therefore be very short. 20 years of intimate acquaintance with M. Dupont de Nemours has given me an unlimited confidence in him. his dispositions in favor of this country as well as France are unquestionable, and his talents so well known that I presume his opinions will have great weight with the French government. I thought therefore I could not do better than to impress him with all the consequences of the measure which was the subject of my letter of Apr. 18. to you, nor impress him with a sense of the extent of my confidence in him more than by permitting him to read that letter which I did. by his answer I found he recieved false impressions of the scope of the letter. I have written him therefore an explanatory one this moment, and being much hurried I have not time to copy it for you, but have desired him to communicate it to you. I must pray you therefore to excuse this abridgment of labor, which the moment has forced on me. I have got further into this matter than I meant when I began my letter of Apr. 18. not having deliberately intended to volunteer so far into the field of the Secretary of state, who will go on with the subject hereafter as heretofore. Accept assurances of my constant friendship & respect.
            Th: Jefferson
          